 1   TASHA PARIS CHALFANT, SBN 207055
     Attorney at Law
 2   5701 Lonetree Blvd., Suite 312
     Rocklin, California 95765
 3
     Telephone: (916) 444-6100
 4   Fax:          (916) 930-6093
     E-Mail:       tashachalfant@gmail.com
 5
 6   Attorney for Defendant
     LIONEL ORNELAS
 7
 8                IN THE UNITED STATES DISTRICT COURT FOR THE
 9                       EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      2:18-CR-0001 MCE

12                               Plaintiff,         STIPULATION AND ORDER TO
13                                                  CONTINUE J&S AND MODIFY
                   v.                               DISCLOSURE DATES
14
15   LIONEL ORNELAS,

16                              Defendant.
17
18
            The above matter is currently scheduled for Judgment and Sentencing on
19
     December 11, 2019. The defense is requesting to continue the date and modify the
20
     disclosure dates because probation needs additional time to prepare the pre-sentence
21
     report (“PSR”). The defense provided probation with an extremely large number of
22
     records relevant to Mr. Ornelas. Furthermore, the defense is still attempting to obtain
23
     relevant mitigation records and intends to forward those to probation for inclusion in the
24
     draft PSR.
25
            The parties have no objections to this request. This is necessary to properly
26
     represent the defendant.
27
28



                                              -1-
 1         The new date requested for Judgment and Sentencing is February 6, 2020, at
 2   10:00 a.m. Accordingly, the new requested Schedule of Disclosure for the PSR is:
 3
 4         Judgment and Sentencing -                      02/06/20
 5         Reply Date, or Statement of Non-Opposition – 01/30/20
 6         Motion for Correction Date –                   01/23/20
 7         Report Date (Final) –                          01/16/20
 8         Counsel’s Written Objections Date –            01/09/20
 9         Proposed Date of Report (Draft) –              12/26/19
10
11
12                                                 Respectfully submitted,
13
14   Dated: December 4, 2019                       /s/Tasha Paris Chalfant
                                                   TASHA PARIS CHALFANT
15                                                 Attorney for Defendant
                                                   LIONEL ORNELAS
16
17   Dated: December 4, 2019                       /s/Tasha Paris Chalfant for
                                                   TIMOTHY DELGADO
18
                                                   Assistant United States Attorney
19                                                 Counsel for Plaintiff
20
21                                         ORDER
22
           IT IS SO ORDERED.
23
     Dated: December 11, 2019
24
25
26
27
28



                                           -2-
